DETAILED ACTION  
1.   This application has been examined. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-16 are pending in this application.  

Information Disclosure Statement 
2.   The information disclosure statement (IDS) submitted on 01/29/21 and 08/02/21 are in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

 3.    The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.    

4.   Claims 1-14 are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the following limitation(s) : “an image sensor configured to receive” and “an image processing circuitry configured to detect”. The features the image sensor and the image processing circuitry, appear to be depicted in figs. 3-4 and  28A-28B 5 and the description thereof. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

5.    Claim(s) 1-16 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Ikari et al.  (EP 2 706 511), hereafter referred as Ikari. 
  
   With regard to claim 1, Ikari teaches a reading device (see figs. 1-7 and claims 1-5), comprising: a light source that irradiates visible light and invisible light to a subject (see abstract and claims 1-10); an image sensor (see p[0041]) configured to receive the visible light and the invisible light, each of which is reflected from the subject, to capture a visible image and an invisible image (see claims 1-10 and figs. 3-4); a background board (27) provided in an image capturing range of the image sensor (reads on abstract, figs. 5-6 depicts how a range is used to captured image(s)) and , the background board being a background portion (reads on figs. 3 and 5-6) ; and an image processing circuitry (25) configured to detect a feature amount of the subject and the background portion from at least one of the visible image or the invisible image (reads on figs. 3 and 5-7, the skew is detected, as the amount of the skewed).

   With regard to claim 2, Ikari further teaches wherein the light source irradiates infrared light as the invisible light, and wherein the image sensor captures an infrared image as the invisible image (see abstract).

    With regard to claim 3, Ikari further teaches wherein the image processing circuitry detects the feature amount of the subject and the background portion from at least one of the visible image or the invisible image, and performs selection processing or combination processing depending on at least one of the feature amount detected from the visible image or the feature amount detected from the invisible image (reads on figs. 3-7, depicts and suggest the detection of the amount of the skewed). 

   With regard to claim 4, Ikari further teaches wherein the image processing circuitry compares, with respect to the invisible light and the visible light, differences in spectral reflection characteristics between the background portion and the subject, and the feature amount detected from the visible image including a component having the largest difference from the invisible light among a plurality of components of the visible light (inherently reads on fig. 4, the component of both the invisible and visible light).

    With regard to claim 5, Ikari further teaches wherein the background portion includes an invisible light low reflection portion that diffusely reflects the visible light and reflects the invisible light at a reflectance lower than the reflectance of the visible light (inherently reads on fig. 4, on both the invisible and visible reflection light(s)).
 .
   With regard to claim 6, Ikari further teaches wherein the image processing circuitry detects, as the feature amount, an edge of the subject, the edge being at least one of a first edge that is detected from the invisible image or a second edge that is detected from the visible image (reads on figs. 3 and 5-6, both edges are considered to detect skew). 

   With regard to claim 7, Ikari further teaches wherein the image processing circuitry performs or processing on the first edge detected from the invisible image and the second edge detected from the visible image to combine the first edge and second edge  (inherently reads on fig. 4, both edges are used in combination with the invisible and visible reflection image).
 .
. 


   With regard to claim 8, Ikari further teaches wherein, in a case where the first edge is detected normally from the invisible image, the image processing circuitry selects the first edge, wherein, in a case where the first edge is not detected normally from the invisible image, the image processing circuitry selects the second edge (inherently reads on fig. 4, ability to select one edge to detect the skew correction).
 
    With regard to claim 9, Ikari further teaches wherein, in a case where the image processing circuitry fails to normally detect the first edge from the invisible image and the second edge from the visible image, the image processing circuitry performs OR processing on the first edge and the second edge to combine the first edge and second edge (inherently reads on fig. 4, both edges are used in combination with the invisible and visible reflection image).
 .
   With regard to claim 10, Ikari further teaches wherein the image processing circuitry detects a size of the subject based on the edge (inherently reads on fig. 4-6, both edges are detected and the size can be determined).
 .
  With regard to claim 11, Ikari further teaches wherein the image processing circuitry corrects an inclination and a position of the subject based on the edge (inherently reads on fig. 5-6, which depicts the inclination compared to the normal size of the image).
 . 

    With regard to claim 12, Ikari further teaches wherein the image processing circuitry cuts out the subject based on the edge (inherently reads on fig. 3, which detect the image within the normal size).
 .
     With regard to claim 13, Ikari further teaches wherein the image processing circuitry corrects at least one of the visible image or the invisible image edge (inherently reads on fig. 4, the skew correction is based on the visible or invisible image).
 .
.    With regard to claim 14, Ikari further teaches an image forming device provided below the reading device and configured to form an image (inherently reads on fig. 1, which depicts a reading unit and output unit).
 
   With regard to claims 15-16, the limitations of claims 15-16 are covered by the limitations claim 1 above.   Clearly the storage of Ikari can be used to stored and program the functions of claim 1 to implement the steps of claims 15-16.

                                                           Conclusion   
6.   The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
     Noguchi (2020/0077010) teaches an imaging device that uses invisible light and visible light.
to detect differences in an image.
     Ueda et al. (2016/0221778) teaches an edge detection device and edge detection method.
     Nystrom et al. (2006/0072171) teaches a scanning apparatus that uses an ultraviolent light and 
visible light to process image data.

7.    Any inquiry concerning this communication or earlier communications from the examiner 
should be directed to Gabriel I. Garcia whose telephone number is (571) 272-7434. The Examiner 
and normally be reached Monday-Thursday from 7:30 AM-6:00 PM. The fax phone number for this 
group is (571) 273-8300.       
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's

Supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the 


organization where this application or proceeding is assigned is 571-273-8300.

    Information regarding the status of an application may be obtained from the Patent

 Application Information Retrieval (PAIR) system. Status information for published 

applications may be obtained from either Private PAIR or Public PAIR. Status 

information for unpublished applications is available through Private PAIR only. For 

more information about the PAIR system, see http://pair-direct.uspto.gov. Should you 

have questions on access to the Private PAIR system, contact the Electronic Business 

Center (EBC) at 866-217-9197 (toll-free). If you would  like assistance from a USPTO 

Customer Service Representative or access to the automated information system, call 

800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (571) 272-2600.


/Gabriel I Garcia/
Primary Examiner, Art Unit 2674
July 21, 2022